831 F.2d 297
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kenneth B. SIMMONS, Plaintiff-Appellant,v.Billy W. COMPTON, Jim Rose, Michael Dutton, James L.Vandever, and Mr. Kendricks, Defendants-Appellees.
No. 87-5413
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

ORDER
Before  KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.


1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation entered March 12, 1987 and adopted by the district court on March 31, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.